Citation Nr: 0739752	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial benefits.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1943 to January 1946 
and from May 1949 to November 1952.  He died in February 
2004.  The appellant claims as the veteran's niece.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The veteran died in February 2004.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as cardiopulmonary arrest due to pneumonia.  
Chronic obstructive pulmonary disease (COPD) and diabetes 
mellitus were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of the veteran's death, service connection 
had been established for the following conditions: hearing 
loss, rated as 100 percent disabling; otitis media, rated as 
10 percent disabling; and tonsillectomy, perforation of the 
tympanic membrane, and Bell's palsy, all rated as 
noncompensable.   

3.  The disorders that resulted in the veteran's death, to 
include pneumonia, COPD, and diabetes mellitus, had their 
onset long after service and were unrelated to the veteran's 
military service or any incident thereof.

4.  The veteran's service-connected hearing loss, otitis 
media, tonsillectomy, perforation of the tympanic membrane, 
and Bell's palsy did not cause his death or contribute 
materially or substantially to the cause of death.




CONCLUSIONS OF LAW

1.  Neither pneumonia, COPD, nor diabetes mellitus were 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§ 3.312 (2007).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307 (2002); 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610 (2007).  

Claims for burial allowance may be executed by the individual 
whose personal funds were used to pay burial, funeral, and 
transportation expenses; or by the executor or administrator 
of the estate of the veteran.  38 C.F.R. § 3.1601(a)(1)(ii)-
(iii) (2007).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
cause death.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the veteran's already 
service-connected disabilities (in this case, hearing loss, 
otitis media, tonsillectomy, perforation of the tympanic 
membrane, and Bell's palsy) caused or contributed 
substantially or materially to cause death.  In finding that 
they did not, the Board places significant probative value on 
the absence of a medical relationship between the veteran's 
service-connected disorders and the causes of his death.  

Importantly, the causes of death listed on the Certificate of 
Death (cardiopulmonary arrest due to pneumonia, COPD, and 
diabetes mellitus) made no mention of hearing loss, otitis 
media, tonsillectomy, perforation of the tympanic membrane, 
or Bell's palsy.  In addition, no physician has ever 
established a causal relationship between the veteran's 
service-connected disorders and his death.  

Further, while he received ongoing treatment with respect to 
his service-connected disabilities, the record does not 
support a finding that the veteran's service-connected 
disorders were related to his ultimate demise.

Next, the Board will consider the question of whether the 
conditions which caused the veteran's death (identified as 
cardiopulmonary arrest due to pneumonia, COPD, and diabetes 
mellitus) were incurred in or aggravated by military service.  
A review of the relevant clinical evidence of record, 
including the service medical records, does not contain any 
evidence which would lead to a conclusion that service 
connection for pneumonia, COPD, or diabetes mellitus is 
warranted.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of pneumonia, COPD, 
or diabetes mellitus.  His service separation examination is 
normal as to all the relevant systems.

Post service medical records show no complaints or treatment 
related to COPD or diabetes until decades after the veteran's 
separation from service; and no complaints or treatment 
related to pneumonia until shortly prior to the his death.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
disorders related to death.  In this case, the Board finds 
that none of the treating physicians have attributed the 
causes of the veteran's death to active military service.  

The appellant asserts that the veteran's COPD was a service-
connected disability.  The mere contentions of the appellant 
as to a medical nexus, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
the veteran's conditions with an event or incurrence while in 
service, will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

Further, the appellant's lay hypothesizing as to matters 
requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot support her claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant has offered no 
medical evidence in support of her contentions.  Accordingly, 
as there is no "independent" objective medical evidence of 
record to support the appellant's contention, the Board finds 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence in 
her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a appellant's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no indication that the conditions 
leading to the veteran's death may have been associated with 
his service or with another service-connected disability, the 
Board finds that a VA medical opinion is not necessary to 
fairly adjudicate the issue on appeal.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The appellant 
submitted additional records documenting the veteran's death 
as well as written statements.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the mandates of the VCAA have been fully 
satisfied.


ORDER

Service connection for the cause of the veteran's death for 
purposes of burial benefits is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


